                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                 AUSTIN DIVISION




 PLANNED PARENTHOOD CENTER              §
 FOR CHOICE, et al.,
                                        §
                                        §
        Plaintiffs,
                                        §
                                            Civil Action No. 1:20-cv-00323-LY
                                        §
 v.
                                        §
                                        §
 GREG ABBOTT, et al.,
                                        §
                                        §
        Defendants.



                        STATEMENT OF INTEREST
   OF THE STATES OF ALABAMA, ARKANSAS, IDAHO, INDIANA, KENTUCKY,
  LOUISIANA, MISSISSIPPI, MISSOURI, NEBRASKA, OHIO, OKLAHOMA, SOUTH
    CAROLINA, SOUTH DAKOTA, TENNESSEE, UTAH, AND WEST VIRGINIA


Lill Firm, P.C.                             Jeff Landry
DAVID S. LILL                               LOUISIANA ATTORNEY GENERAL
State Bar No. 12352500                      ELIZABETH B. MURRILL
4407 Bee Caves Road, Suite 111               Solicitor General
Austin, Texas 78746                         JOSEPH S. ST. JOHN
                                             Deputy Solicitor General
Telephone: (512) 330-0252                   LOUISIANA DEPARTMENT OF
Facsimile: (844) 402 9814                   JUSTICE
Email: david@lillfirm.com                   1885 N. Third Street
                                            Baton Rouge, LA 70804
                                            Tel: (225) 456-7544 (cell)
                                            emurrill@ag.louisiana.gov
                                            stjohnj@ag.louisiana.gov
                                          BACKGROUND

        In the span of only two weeks, the COVID-19 virus has upended life as most people know

it. Louisiana has gone from one confirmed case on March 9 to 3,540 active cases and 151 deaths on

March 29, with a tenfold increase in only 10 days.1 The Governor of Louisiana is standing up a 1,000

bed field hospital in a New Orleans convention center, while health care personnel face the real

possibility of systemic collapse of the health care system.2

        Washington, New Jersey, Michigan, and Illinois are experiencing exponential growth in

COVID19 cases. Other states, including Texas, are on similar tracks. As of Sunday, March 29, the

United States had registered approximately 125,000 COVID-19 infections and 2,200 deaths.3 Dr.

Anthony Fauci, Director of the National Institute of Allergy and Infectious Disease and a now-

familiar face to Americans everywhere, warned that the outbreak could kill 100,000–200,000

Americans. Officials throughout the country are warning of shortages of personal protective

equipment (“PPE”) used to protect healthcare providers and prevent the spread of infections.

        COVID-19 appears to be transmissible by asymptomatic and presymptomatic carriers.4 The

virus has an incubation period of up to 14 days, during which “[i]nfected individuals produce a large

quantity of virus . . . , are mobile, and carry on usual activities, contributing to the spread of

infection.”5 The virus can remain on surfaces many days6, and patients may remain infectious for

weeks after their symptoms subside.7 Not surprisingly, healthcare professionals have tested positive



1
  http://ldh.la.gov/Coronavirus/
2
  https://www.wwltv.com/article/news/health/coronavirus/1000-beds-at-convention-center-field-
hospital-to-help-with-surge-capacity/289-d8a4bfc1-ffa6-4124-a545-40961d5fd64d
3
  https://www.reuters.com/article/us-health-coronavirus-usa/us-virus-deaths-could-reach-200000-
fauci-warns-as-medical-supplies-run-short-idUSKBN21G0ME
4
  https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
5
  https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)30374-3/fulltext
6
  https://www.cdc.gov/mmwr/volumes/69/wr/mm6912e3.htm?s_cid=mm6912e3_w
7
  https://www.thelancet.com/journals/langas/article/PIIS2468-1253(20)30083-2/fulltext


                                                    2
even while going to great lengths to protect themselves,8 and healthcare facilities have been

identified as a vector for COVID-19 transmission.9

       Citing the grave threat posed by the epidemic, the President declared a national emergency

March 13, 2020.10 He then invoked the Defense Production Act to prioritize and allocate medical

resources, to prevent hoarding of resources, and “to expand domestic production of health and

medical resources needed to respond to the spread of COVID-19, including personal protective

equipment and ventilators.”11 At the same time, the Centers for Disease Control and Prevention

(“CDC”) issued guidance that healthcare providers should “delay all elective ambulatory provider

visits” and “delay inpatient and outpatient elective surgical procedural cases.”12 The CDC explained

that doing so “can preserve staff, personal protective equipment, and patient care supplies; ensure

staff and patient safety; and expand available hospital capacity during the COVID-19 pandemic.”

Indeed, the CDC issued detailed guidance on optimizing the supply of PPE under both contingency

and crisis conditions.13 The Centers for Medicare and Medicaid Services (“CMS”) issued detailed

recommendations, prefaced as:

       To aggressively address COVID-19, CMS recognizes that conservation of critical
       resources such as ventilators and Personal Protective Equipment (PPE) is essential,
       as well as limiting exposure of patients and staff to the SARS-CoV-2 virus. Attached
       is guidance to limit non-essential adult elective surgery and medical and surgical
       procedures, including all dental procedures. These considerations will assist in the
       management of vital healthcare resources during this public health emergency.14



8
  https://www.ajc.com/news/state--regional-govt--politics/nine-doctors-positive-for-coronavirus-
according-gupta/2pBtOgGO0ibyUgGX0wAR4O/
9
   https://catalyst.nejm.org/doi/full/10.1056/CAT.20.0080
10
   https://www.whitehouse.gov/presidential-actions/proclamation-declaring-national-emergency-
concerning-novel-coronavirus-disease-covid-19-outbreak/
11
   https://www.whitehouse.gov/presidential-actions/eo-delegating-additional-authority-dpa-respect-
health-medical-resources-respond-spread-covid-19/
12
    https://www.cdc.gov/coronavirus/2019-ncov/healthcare-facilities/index.html
13
   https://www.cdc.gov/coronavirus/2019-ncov/hcp/ppe-strategy/index.html
14
   https://www.cms.gov/files/document/31820-cms-adult-elective-surgery-and-procedures-
recommendations.pdf
                                                 3
The CMS concern with PPE shortages was palpable: it noted even “dental procedures use PPE,”

and “to reduce the risk of spread and to preserve PPE, we are recommending that all non-essential

dental exams and procedures be postponed until further notice.” Heeding that advice, healthcare

providers have deferred a wide variety of procedures, even life-saving transplants.15

       Consistent with the declaration of a national emergency, Texas’ Governor declared a state of

disaster in connection with the COVID-19 pandemic.16 On March 19, 2020, the Commissioner of

the Texas Department of State Health Services certified:

       the introduction and spread of the communicable disease known as COVID-19 in
       the State of Texas has created an immediate threat, poses a high risk of death to a
       large number of people and creates a substantial risk of public exposure because of
       the disease’s method of transmission and evidence that there is community spread in
       Texas.17

The Commissioner therefore declared a public health disaster. In reliance on that declaration and

guidance issued by the CDC, the Governor issued executive orders prohibiting gatherings of more

than 10 people,18 requiring daily reports of hospital utilization,19 and quarantining travelers from

certain areas.20 On March 22, the Governor found that hospital capacity and personal protective

equipment were being depleted by surgeries and procedures that were not medically necessary. He

therefore additionally ordered that

       all licensed health care professionals and all licensed health care facilities shall
       postpone all surgeries and procedures that are not immediately medically necessary
       to correct a serious medical condition of, or to preserve the life of, a patient who
15
   https://www.wsj.com/articles/coronavirus-threat-forces-longer-waits-for-some-organ-transplant-
patients-11585137601
16
  https://gov.texas.gov/uploads/files/press/DISASTER_covid19_disaster_proclamation_IMAGE
_03-13-2020.pdf
17
   https://gov.texas.gov/news/post/dr-john-hellerstedt-issues-public-health-disaster-declaration-in-
texas
18
   https://gov.texas.gov/uploads/files/press/EO-GA_08_COVID-
19_preparedness_and_mitigation_FINAL_03-19-2020_1.pdf
19
   https://gov.texas.gov/news/post/governor-abbott-issues-executive-order-to-strengthen-
reporting-capabilities
20
   https://gov.texas.gov/news/post/governor-abbott-issues-executive-order-mandating-14-day-
quarantine-for-travelers-arriving-from-new-york-tri-state-area-new-orleans2
                                                   4
       without immediate performance of the surgery or procedure would be at risk for
       serious adverse medical consequences or death, as determined by the patient’s
       physician[.]21

The following day, Texas Attorney General Ken Paxton explained:

       This prohibition applies throughout the State and to all surgeries and procedures that
       are not immediately medically necessary, including routine dermatological,
       ophthalmological, and dental procedures, as well as most scheduled healthcare
       procedures that are not immediately medically necessary such as orthopedic surgeries
       or any type of abortion that is not medically necessary to preserve the life or health
       of the mother.

       The COVID-19 pandemic has increased demands for hospital beds and has created
       a shortage of personal protective equipment needed to protect health care
       professionals and stop transmission of the virus. Postponing surgeries and
       procedures that are not immediately medically necessary will ensure that hospital
       beds are available for those suffering from COVID-19 and that PPEs are available
       for health care professionals.22

                                           ARGUMENT

I. STATES HAVE VAST POWER TO PROTECT THE PUBLIC FROM EPIDEMICS.

       The States’ police power “is universally conceded to include everything essential to the

public safety, health, and morals, and to justify the destruction or abatement, by summary

proceedings, of whatever may be regarded as a public nuisance.” Lawton v. Steele, 152 U.S. 133, 136

(1894). “The power to protect the public health lies at the heart of [that] power.” Banzhaf v. F.C.C.,

405 F.2d 1082, 1096-97 (D.C. Cir. 1968). Indeed, protection of the public health “has sustained

many of the most drastic exercises of that power, including quarantines, condemnations, civil

commitments, and compulsory vaccinations.” Id. And where necessity warrants, States may go

further still. See, e.g., United States v. Caltex, 349 U.S. 149 , 154 (1953) (“[T]he common law had long

recognized that in times of imminent peril—such as when fire threatened a whole community—the

sovereign could, with immunity, destroy the property of a few that the property of many and the
21
   https://gov.texas.gov/news/post/governor-abbott-issues-executive-order-increasing-hospital-
capacity-announces-supply-chain-strike-force-for-covid-19-response2
22
   https://www.texasattorneygeneral.gov/news/releases/health-care-professionals-and-facilities-
including-abortion-providers-must-immediately-stop-all
                                                   5
lives of many more could be saved.”); Bowditch v. City of Boston, 101 U.S. 16, 18 (1879) (“There are

many other cases besides that of fire—some of them involving the destruction of life itself—where

the same rule is applied. The rights of necessity are a part of the law.”).

        Jacobson v. Massachusetts, 197 U.S. 11 (1905), is instructive. In Jacobson, Massachusetts

authorized a board of health to require vaccination “if, in its opinion, it is necessary for the public

health or safety.” Id. at 12-13. Reciting that “smallpox . . . was prevalent to some extent in the city of

Cambridge, and the disease was increasing,” the city of Cambridge adopted a mandatory vaccination

regulation. Id. at 12-13, 27-28. Jacobsen was convicted for refusing to be vaccinated. Id. at 21. The

Supreme Court rejected his Fourteenth Amendment challenge, explaining that “[u]pon the principle

of self-defense, of paramount necessity, a community has the right to protect itself against an

epidemic of disease which threatens the safety of its members.” Id. at 27.

        Pointing to the State’s authority to conscript for military service and to forcibly quarantine

its citizens, the Court held that “in every well-ordered society charged with the duty of conserving

the safety of its members the rights of the individual in respect of his liberty may at times, under the

pressure of great dangers, be subjected to . . . restraint.” Id. at 29. The Court acknowledged the

“power of a local community to protect itself against an epidemic . . . might be exercised in

particular circumstances and in reference to particular persons in such an arbitrary, unreasonable

manner, or might go so far beyond what was reasonably required for the safety of the public, as to

authorize or compel the courts to interfere[.]” Id. at 28. But where the existence of the emergency

was undisputed, the Court declined to “usurp the functions of another branch of government” by

reweighing the risks and benefits of the emergency action. Id. at 27-28, 36-37.

        Similarly, in Compagnie Francaise de Navigation a Vapeur v. State Board of Health, 186 U.S. 380

(1902), the Supreme Court upheld a geographic quarantine of several parishes around New Orleans.

That quarantine sought to “exclude healthy persons from a locality infested with a contagious or


                                                    6
infectious disease.” Id. at 385. “The object in view was to keep down, as far as possible, the number

of persons to be brought within danger of contagion or infection, and by means of this reduction to

accomplish the subsidence and suppression of the disease and the spread of the same.” Id. The

quarantine was held not to violate the Fourteenth Amendment. Id. at 387, 393.

        The United States has thankfully had limited experience with epidemics for over 100 years.

Hickox v. Christie, 205 F. Supp. 3d 579 (D.N.J. 2016), for example, is one of only a handful of

postwar cases addressing the power of a State to quarantine. But that case makes clear that Jacobson

and Compagnie Francaise remain good law. In Hickox, a nurse who returned to New Jersey after caring

for ebola patients was quarantined and sued State officials alleging Fourth and Fourteenth

Amendment violations. Id. at 584. The court began by pragmatically observing “[t]he State is entitled

to some latitude . . . in its prophylactic efforts to contain what is, at present, an incurable and often

fatal disease.” Id. at 584. The court then explained that although “the federal government has the

power to declare and enforce a quarantine,” it generally plays “a supportive role, with the States

taking the lead in quarantine matters.” Id. at 590-91.

        With respect to ebola, the CDC had issued guidance that healthcare workers who had

provided care to ebola victims were at higher risk for viral exposure and suggested that “additional

precautions may be recommended.” Id. at 590. Ms. Hickox was detained pursuant to an executive

order by the New Jersey Governor that was consistent with the CDC’s guidance. Id. at 585, 591. The

court rejected Hickox’s contention “that she wore protective gear and took appropriate measures to

prevent the spread of disease.” Id. “The authorities were not required . . . to take it on faith that Ms.

Hickox had been 100% compliant, or the measures 100% effective.” Id. Citing Jacobsen, and

Compagnie Francaise, the court found no unconstitutionality. Id. at 591-94. It concluded that “[t]o

permit these constitutional claims to go forward . . . would be a judicial second-guessing of the




                                                   7
discretionary judgments of public health officials acting within the scope of their (and not [the

court’s]) expertise.” Id. at 594.

        That the States’ vast power to deal with epidemics has been repeatedly upheld is

unsurprising. The Fourteenth Amendment does not ban the deprivation of any right. Rather, it

provides that no State shall “deprive any person of life, liberty, or property without due process of

law.” Even as to fundamental rights, “the process due in any given instance is determined by

weighing ‘the private interest that will be affected by the official action’ against the Government’s

asserted interest, ‘including the function involved’ and the burdens the Government would face in

providing greater process.” Hamdi v. Rumsfeld, 542 U.S. 507, 529 (2004) (quoting Mathews v. Eldridge,

424 U.S. 319, 335 (1976)). Where the government’s interests are sufficiently compelling, even the

most fundamental rights will yield. See, e.g., District of Columbia v. Heller, 554 U.S. 570, 626 (2008)

(“Like most rights, the right secured by the Second Amendment is not unlimited.”); Kansas v.

Hendricks, 521 U.S. 346, 366 (1997) (upholding civil commitment of persons who pose a danger to

others); Near v. Minnesota, 283 U.S. 697, 716 (1931) (“No one would question but that a government

might prevent . . . the publication of the sailing dates of transports or the number and location of

troops.”).23

II. PLAINTIFFS ARE NOT ENTITLED TO A CATEGORICAL EXEMPTION FROM
    EMERGENCY RULES, ISSUED UNDER RAPIDLY-DEVELOPING EMERGENCY
    CONDITIONS, THAT THREATEN THE HEALTH AND SAFETY OF MILLIONS.

        Plaintiffs concede COVID-19 is a “worldwide pandemic,” “federal and state officials expect

a surge of infections . . . to test the limits of the healthcare system,” and “[h]ealthcare workers are

facing a shortage of [at least] certain types of PPE.” Compl. ¶ 45. They further concede they “use

some PPE,” Compl. ¶ 54, including “gloves, a surgical mask, disposable protective eyewear,

23
  This Court has already found that a fundamental right must yield to the public interests: it has
twice continued various criminal proceedings after finding continuances due to COVID-19
outweigh a defendant’s right to a speedy trial.
                                                  8
disposable or washable gowns, hair covers, and shoe covers. Mem. at 8. Finally, Plaintiffs concede

the FDA believes “demand could exceed supply” even for gloves. Compl. ¶ 54 n.26. Plaintiffs

nevertheless ask this Court to “usurp the functions of another branch of government,” Jacobson, 197

U.S. at 28, by reweighing the risks and benefits of Governor Abbott’s emergency action. That the

court cannot do. Id. at 28, 39.

        Plaintiffs spend pages rehashing the existence of a right to abortion and demand a blanket

exemption—not granted for any other provider or procedure—from a facially neutral regulation

that is applicable to all surgeries and medical procedures.24 That regulation complies with Jacobson,

197 U.S. at 38-39, and provides a full exception for procedures “immediately medically necessary to

correct a serious medical condition of, or to preserve the life of, a patient.” Plaintiffs nevertheless

insist they are entitled to an extraordinary exception and that their judgment should override the

judgment of subject matter experts at every level of government that the health of the public as a whole,

medical provider health, and PPE should be protected and conserved, together with the judgment

that delaying medical procedures will protect the public from the spread of a deadly disease.

        Professional bodies have emphasized that patient-specific judgment is what the situation

requires. The American College of Surgeons emphasizes that “[p]lans for case triage should avoid

blanket policies and instead rely on data and expert opinion from qualified clinicians and

administrators, with a site-specific granular understanding of the medical and logistical issues in

play.”25 And while doctors all over the country are responsibly exercising such case-specific

judgment, Plaintiffs’ doctors apparently contend they cannot be required to exercise patient-specific
24
   Jacobson contemplates individual, as-applied challenges even to emergency public health orders. 197
U.S. at 38-39. Modern abortion law is in accord. See generally Ayotte v. Planned Parenthood of N. New
England, 546 U.S. 320 (2006). Plaintiffs do not pursue that option, and instead pursue a broad
challenge that is adverse to the interest of at least any patient who would be able to pursue such an
individual challenge. Cf. Elk Grove Unified Sch. Dist. v. Newdow, 542 U.S. 1, 15 & n.7 (2004) (third
party standing vitiated by potential conflict of interest).
25
   https://www.facs.org/covid-19/clinical-guidance/triage


                                                   9
judgment as to the medical necessity of an abortion. That conclusion is not only medically

unsupportable, but also irresponsible and dangerous.

III. THIS CASE POSES A GRAVE THREAT TO STATE AUTHORITY TO PROTECT
     PUBLIC HEALTH.

        This case is not occurring in isolation. Almost all states have issued similar emergency

restrictions on medical procedures that are not immediately medically necessary. At the same time,

our States are experiencing this disaster at different levels of development. Governors, in

consultation with public health experts and federal experts, simply must have the flexibility to

address the rapidly changing needs in each of their states. The federal judiciary, moreover, is

uniquely unsuited to the task it is being asked to undertake—second-guessing the judgment of

infectious disease experts, public health system and state disaster managers, and officials expressly

tasked with protecting the health and safety of their state’s residents from a deadly contagious virus.

        Plaintiffs specifically ask this Court to interfere in Texas’ decisions on the basis of weak

evidence that actually demonstrates the threat to the clinics patients, staff, and the public as a whole.

Each of the Plaintiffs treats thousands of patients per year, many for surgical abortions. E.g., Dewitt-

Dick Decl. (ECF 7-2) ¶ 2; Klier Decl. (ECF 7-5) ¶ 9. Yet all insist that they do not use significant

amounts of PPE, see, e.g., Dewitt-Dick Decl. ¶ 6, raising concerns about the adequacy of staff and

patient protection. Some appear to extensively use PPE. Dewitt-Dick Decl. (ECF 7-2) ¶ 19-20. But

some are, astonishingly, having doctors and staff use the same PPE for multiple procedures. Barraza

Decl. (ECF 7-1) ¶ 7. Others appear to make use of PPE entirely optional despite the obvious

necessity of close contact with patients. Ferringo Decl. (ECF 7-3) ¶¶ 10, 12 (noting that “some

physicians also use surgical masks, disposable shoe covers, and reusable goggles” and “the staff

member may use gloves, a surgical gown, face shield, or disposable shoe covers.”).

        Given their patients volume, Plaintiffs have likely treated at least some individuals infected

with COVID-19, even if asymptomatic. At least one implicitly acknowledges having treated patients
                                                   10
“for whom there is a concern for COVID-19” by giving the patients “a mask” but apparently not

protecting staff with an N95 respirator. Barraza Decl. ¶ ¶ 7 n.1, 8. And Southwestern baldly states

that it “would” treat a patient with COVID-19 by supplying the patient with a N95 respirator.

Dewitt-Dick Decl. ¶ 2. Southwest confesses it sent symptomatic staff home, but has apparently not

followed CDC guidance requiring all staff who may have been in contact with a symptomatic person

to self-quarantine. See Dewitt-Dick Decl. ¶ 13-14. Far from providing grounds for an exception to

Governor Abbott’s order, Plaintiffs declarations prove they should not be performing any

procedures while a deadly virus is spreading through the nation.26

         Regardless, in the middle of responding to this threat as it unfolds, States should not be

required to provide blanket exclusions to public health orders when such exclusions undoubtedly

threaten the public as a whole, and no federal court should assume that grave responsibility. It was

well within the State’s power to articulate a simple, workable rule requiring physicians to defer

procedures that are not immediately medically necessary.

                                                 CONCLUSION

         Plaintiffs invite this Court on a perilous journey. They challenge emergency orders issued by

the Governor of Texas under conditions expressly authorized by Texas law, when his powers are at

a zenith, and to address a grave threat to public health. See Youngstown Sheet & Tube Co. v. Sawyer, 343

U.S. 579, 635-37 (Jackson, J., concurring). Plaintiffs nevertheless ask this Court to permit medical

procedures that, in the judgment of both State and Federal experts, risk further spreading a deadly

epidemic. This Court should decline that request.




26Plaintiffs declarations are from administrators, business managers and two doctors who are not experts in
epidemiology or infectious disease and who offer no opinions on these issues. Their backgrounds and training are
insufficient to even compare with the expert opinions of State and Federal public health officials responding to the
pandemic.

                                                           11
Dated March 30, 2020          Respectfully submitted,

                              LILL FIRM, P.C.

                       By: /s/ David S. Lill
                           DAVID S. LILL
                           State Bar No. 12352500
                           4407 Bee Caves Road, Suite 111
                           Austin, Texas 78746
                           Telephone: (512) 330-0252
                           Facsimile: (844) 402 9814
                           Email: david@lillfirm.com

                          JEFF LANDRY
                          LOUISIANA ATTORNEY GENERAL
                          *ELIZABETH B. MURRILL
                           Solicitor General
                          *JOSEPH S. ST. JOHN
                           Deputy Solicitor General
                          LOUISIANA DEPARTMENT OF JUSTICE
                          1885 N. Third Street
                          Baton Rouge, LA 70804
                          Tel: (225) 456-7544 (cell)
                          emurrill@ag.louisiana.gov
                          stjohnj@ag.louisiana.gov
                          *pro hac vice applications pending




                                12
Steve Marshall                       Douglas J. Peterson
Alabama Attorney General             Nebraska Attorney General

Leslie Rutledge                      Dave Yost
Arkansas Attorney General            Ohio Attorney General,

Lawrence Wasden                      Mike Hunter
Idaho Attorney General               Oklahoma Attorney General

Curtis T. Hill Jr.                   Alan Wilson
Indiana Attorney General,            South Carolina Attorney General

Daniel Cameron                       Jason Ravnsborg
Kentucky Attorney General,           South Dakota Attorney General

Lynn Fitch                           Herbert Slatery III
Mississippi Attorney General,        Tennessee Attorney General

Eric Schmitt                         Sean Reyes
Missouri Attorney General            Utah Attorney General

                                     Patrick Morrisey
                                     West Virginia Attorney General




                                13
